Case 0:21-cv-60684-BB Document 3 Entered on FLSD Docket 03/31/2021 Page 1 of 4




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                    Case No. 21-cv-60684-BLOOM

 JOHN EDWARD BRADHAM,

            Plaintiff,

 v.

 DETECTIVE STEVEN SMITH, et al.,

            Defendants.
                                         /

                                                ORDER

            THIS CAUSE is before the Court upon Plaintiff John Edward Bradham’s (“Plaintiff”)

 Complaint filed pursuant to 42 U.S.C. § 1983, ECF No. [1] (“Complaint”). To date, Plaintiff has

 neither paid the $402.00 filing fee, nor sought leave to proceed to proceed in forma pauperis

 (“IFP”). The Complaint is nonetheless subject to screening under 28 U.S.C. § 1915A of the Prison

 Litigation Reform Act (“PLRA”), which does not distinguish between plaintiffs who proceed IFP

 and those who pay the filing fee. See Thompson v. Hicks, 213 F. App’x 939, 942 (11th Cir. 2007).

 For the reasons set forth below, the Complaint is dismissed.

      I.        FACTUAL ALLEGATIONS

            Plaintiff brings this action against Defendants Detective Steven Smith, Detective Carlton

 Smith, and the Fort Lauderdale Police Department. ECF No. [1] at 1. He alleges that Fort

 Lauderdale police officials violated his Fourth, Fifth, Sixth, Eighth, and Fourteenth Amendment

 rights “befor[e] and after [he] was taken into custody. Perjury and false imprisonment.” Id. at 2.

 Plaintiff seeks four million dollars in damages for his “suffering” and “mental anguish.” Id.

      II.       STANDARD OF REVIEW

            “Under § 1915A, the district court is required to review a complaint in which a prisoner
Case 0:21-cv-60684-BB Document 3 Entered on FLSD Docket 03/31/2021 Page 2 of 4

                                                                     Case No. 21-cv-60684-BLOOM


 seeks redress against governmental entities, employees, or officers and dismiss the complaint if it

 (1) is frivolous, malicious, or fails to state a claim upon which relief can be granted or (2) seeks

 monetary relief from an immune defendant.” Thompson, 213 F. App’x at 942.

        In reviewing a complaint under § 1915A, a court must take the allegations in the complaint

 as true. Anderson v. Donald, 261 F. App’x 254, 255 (11th Cir. 2008); see also Hughes v. Lott, 350

 F.3d 1157, 1159-60 (11th Cir. 2003). Furthermore, courts hold complaints that pro se prisoners

 file to “less stringent standards than formal pleadings drafted by lawyers.” Haines v. Kerner, 404

 U.S. 519, 520 (1972). Nonetheless, under § 1915A, courts may dismiss as frivolous claims that

 lack any arguable basis either in fact or in law, are “based on an indisputably meritless legal

 theory,” or “whose factual contentions are clearly baseless.” Neitzke v. Williams, 490 U.S. 319,

 325, 327 (1989).

        The standards governing dismissal under Federal Rule of Civil Procedure 12(b)(6) are the

 same as the standards that govern dismissal under § 1915A for failure to state a claim. See White

 v. Lemma, 947 F.3d 1373, 1376-77 (11th Cir. 2020). Thus, a court may dismiss a complaint that

 fails “to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S.

 544, 570 (2007). Although federal courts give liberal construction to pro se pleadings, courts

 “nevertheless, have required them to conform to procedural rules.” Albra v. Advan, Inc., 490 F.3d

 826, 829 (11th Cir. 2007) (quotation omitted). As such, a court may dismiss a case sua sponte

 when the plaintiff fails to comply with procedural rules. See Hanna v. Florida, 599 F. App’x 362,

 363 (11th Cir. 2015) (per curiam) (citing Fed. R. Civ. P. 41(b)); Chambers v. NASCO, Inc., 501

 U.S. 32, 48-49 (1991)).

        Rule 8 requires that a pleading contain “a short and plain statement of the claim showing

 that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). There is no required technical form,

 but “[e]ach allegation must be simple, concise, and direct.” Id. at 8(d)(1). The statement must “give
                                                   2
Case 0:21-cv-60684-BB Document 3 Entered on FLSD Docket 03/31/2021 Page 3 of 4

                                                                       Case No. 21-cv-60684-BLOOM


 the defendant fair notice of what the . . . claim is and the grounds upon which it rests.” Twombly,

 550 U.S. at 545 (alteration in original) (quotation omitted). Additionally, each separate claim

 should be presented in a separate numbered paragraph, with each paragraph “limited as far as

 practicable to a single set of circumstances.” Fed. R. Civ. P. 10(b).

           To state a claim upon which relief may be granted, a complaint’s factual allegations “must

 be enough to raise a right to relief above the speculative level” with “enough facts to state a claim

 to relief that is plausible on its face.” Twombly, 550 U.S. at 555, 570. Under this standard, legal

 conclusions “are not entitled to the assumption of truth” and are insufficient to state a claim.

 Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009).

    III.      DISCUSSION

           Plaintiff’s bare bones allegations are insufficient to state a claim upon which relief can be

 granted. Although pro se plaintiffs are afforded liberal construction of their complaints, see

 Haines, 404 U.S. at 520, Plaintiff’s two-sentence statement does not provide enough details to

 even hypothesize a potential claim. Under the standard set forth in Twombly/Iqbal, the scant

 allegations presented here are conclusory and do not warrant relief.

           Additionally, Plaintiff has failed to either pay the filing fee or seek leave to proceed in

 district court without payment. Under 28 U.S.C. § 1914(a), the Clerk of Court is instructed to

 require parties instituting a civil action to pay a filing fee. See id. Nevertheless, under 28 U.S.C. §

 1915(a)(1),

           any court of the United States may authorize the commencement . . . of any suit,
           action or proceeding, civil or criminal, . . . without prepayment of fees or security
           therefor, by a person who submits an affidavit that includes a statement of all assets
           such prisoner possesses that the person is unable to pay such fees or give security
           therefor.

 Id. To this end, Local Rule 88.2(b) of the United States District Court for the Southern District of

 Florida provides:
                                                     3
Case 0:21-cv-60684-BB Document 3 Entered on FLSD Docket 03/31/2021 Page 4 of 4

                                                                   Case No. 21-cv-60684-BLOOM


        When a petition, motion to vacate, or complaint is submitted in forma pauperis, the
        petitioner/movant/plaintiff shall submit the form “Application to Proceed Without
        Prepayment of Fees and Affidavit,” which may be obtained from the Clerk of the
        Court, or an affidavit which substantially follows the form, and shall, under oath,
        set forth information which establishes that he or she is unable to pay the fees and
        costs of the proceedings referenced above.

 Id. Plaintiff has failed to properly file his § 1983 Complaint.

        Accordingly, it is ORDERED AND ADJUDGED that the Complaint, ECF No. [1], is

 DISMISSED without prejudice pursuant to 28 U.S.C. § 1915A for failure to state a claim and

 for failure to pay a filing fee. The Clerk of Court is directed to mark the case as CLOSED, and

 any pending motions are DENIED as moot.

        DONE AND ORDERED in Chambers at Miami, Florida, on March 31, 2021.




                                                   _________________________________
                                                   BETH BLOOM
                                                   UNITED STATES DISTRICT JUDGE

 Copies to:

 Counsel of Record

 John Edward Bradham, Pro Se
 501802255
 Broward County Jail-JCF
 J. Conte Facility
 Inmate Mail/Parcels
 Ft. Lauderdale, FL 33340




                                                   4
